EXHIBIT 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE Contact: Louise A. WalkerJuly 29, 2014 President & Chief Executive Officer First Northern Community Bancorp & First Northern Bank P.O. Box 547 Dixon, California (707) 678-3041 First Northern Community Bancorp – Second Quarter Earnings Report Strong Growth Continues Year-Over-Year Double-Digit Growth in Assets, Loans, and Deposits Dixon, California - First Northern Community Bancorp (the “Company,” ticker symbol FNRN: OTCQB), holding company for First Northern Bank (“First Northern” or the “Bank”), today announced earnings through the second quarter of 2014.Louise Walker, President and Chief Executive Officer, stated, “The Company reported year-to-date net income available to common shareholders of $2.6 million for the period ending June 30, 2014, up 8.3% compared to net income available to common shareholders of $2.4 million reported for the same fiscal period last year.Net income totaled $2.7 million for the period ending June 30, 2014, down compared to net income of $2.8 million reported for the same fiscal period last year.” Diluted earnings per share for the six months ended June 30, 2014 was $0.27, up 8.0% compared to diluted earnings per share of $0.25 for the same fiscal period last year. Net income available to common shareholders for the quarter ended June 30, 2014 totaled $1.3 million or a diluted earnings per common share of $0.13, matching the level of net income available to common shareholders and diluted earnings per common share for the same fiscal period last year.Net income for the quarter ended June 30, 2014 was $1.3 million compared to $1.4 million for the same fiscal period last year. Total assets at June 30, 2014 were $930.8 million, an increase of $86.1 million, or 10.2%, compared to the same period in 2013.Total deposits of $834.5 million increased $80.2 million, or 10.6%, compared to June 30, 2013 figures.During that same period, total net loans (including loans held-for-sale) increased $51.9 million, or 11.0%, to $523.3 million.The total risk-based capital ratio was 16.08%, exceeding the ‘well-capitalized’ threshold of 10%. Further commenting on the Company’s financial results, Walker stated, “We are pleased that First Northern Community Bancorp continues to grow its balance sheet and post consistent earnings in spite of the dramatic decline in mortgage lending income.Fortunately that decline has been mostly offset by net interest income driven by an increase in loan growth and a reduction in expenses.Momentum in many of our local markets is starting to accelerate, which is leading to an expansion in business activities and loan demand.While competition for loans remains fierce, our loan pipeline is stronger than it has been for several years.Our strong capital base and liquidity position allow First Northern Bank to meet the financing needs of local businesses and investors with loans for expansion, capital improvement, and the purchase or refinance of real estate.” -more- First Northern Bank, an independent community bank headquartered in Solano County since 1910, serves Solano, Yolo, Sacramento, Placer, Contra Costa County and the west slope of El Dorado County. First Northern has nine full service branches located in Dixon, Davis, West Sacramento, Fairfield, Vacaville, Winters, Woodland, Roseville, and Auburn, and has a full service Trust Department in Sacramento. The Bank also offers 24/7 real estate mortgage loans, SBA loans, and non-FDIC insured Investment & Brokerage Services at each branch location. First Northern’s Real Estate Mortgage Loan office is located in Davis, and real estate loan representatives are available to meet customers at any of the Bank’s branches by appointment. The Bank specializes in relationship banking and employs experts in the area of small business, commercial, agribusiness, and real estate lending, as well as wealth management, and is rated as a “Superior” 5-Star Bank by BauerFinancial Inc. (www.bauerfinancial.com). The Bank can be found on the Web at www.thatsmybank.com. Forward-Looking Statements This press release may include certain “forward-looking statements” about First Northern Community Bancorp (the “Company”). These forward-looking statements are based on management’s current expectations and are subject to certain risks, uncertainties and changes in circumstances. Actual results may differ materially from these expectations due to changes in global political, economic, business, competitive, market and regulatory factors. More detailed information about these risk factors is contained in the Company’s most recent reports filed with the Securities and Exchange Commission on Forms 10-K, 10-Q and 8-K, each as it may be amended from time to time, which identify important risk factors that could cause actual results to differ materially from those contained in the forward-looking statements. The financial information contained in this release should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s most recent reports on Form 10-K and Form 10-Q. The Company undertakes no obligation to update any forward-looking statements to reflect events or circumstances arising after the date on which they are made. For further information regarding the Company, please read the Company’s reports filed with the SEC and available at www.sec.gov. xxx
